DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1- 24 are presented for examination.

Specification

3.        The disclosure is objected to because of the following informalities:

          As in paragraph 0031 line 16 of specification (as published) recites styli of figure 1 as being items 112A and 112B. However item 112A and 112B are not shown in figure 1.  Furthermore paragraph 0032 discloses stylus as being item number 110A or 110B which is in line with figure 1. Thus paragraph 0031 should be corrected to reflect said styli of figure 1 to be item number(s) 110A and 110B instead of item numbers 112A and 112B.
        Paragraph 0034 line 8 -9 recites “ring electrode 390”; which is same as tip electrode 390. Furthermore it is unclear as to the statement recited in Paragraph 0034 line 6-8 wherein “At least one ring electrode 395 may be placed around the tip electrode 390 for encircling the ring electrode 390.” 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.         Claim(s) 1-5, 7-13 and 15-24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jang et al. (PG Pub NO 2019/0102021).

As in claim 1, Jang et al. discloses a touch sensitive processing (Abstract and Fig 27) method, comprising:
transmitting beacon signals via touch electrodes of a touch panel (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE); 
during a first time period after the transmitting of the beacon signals, receiving sequentially and respectively first electrical signals from N styli via the touch electrodes; (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N)
when the first electrical signals of an i-th stylus among the N styli is received during the first time period, respectively receiving an j-th electrical signals of the i-th stylus via the touch electrodes during an i-th time slot of an j-th time period after the transmitting of the beacon signals; [(Fig 13-18) disclose receiving first electrical signals of i-th stylus (Pan #1) among the N styli during a time period after the transmitting of the beacon signals
and when the first electrical signals of the i-th stylus among the N styli is received during the first time period, respectively performing other kinds of detections during the i-th time slot of the j-th time period, 
where 1<= i <= N, 2 <=j <=M, N and M are positive integers equal to or larger than 2, i and j are positive integers. (Fig 7, 13, 18 and Par 0202) discloses plurality of styli (i.e. Pen # 1- Pen #N) that is used on touch panel during given touch time period wherein stylus (i) is equal to 1 and less than total # of styli (N) and j-th time period (i.e. touch time period) is more than 2 and less than or equal to positive integers equal to or larger than 2.

As in claim 2, Jang et al. discloses the touch sensitive processing method as claimed in claim 1, wherein time lengths of the receiving of the first electrical signals through the M-th electrical signals are the same. (Fig 7, 8) discloses time lengths of the receiving electrical signals (i.e. touch signal) are the same.

As in claim 3, Jang et al. discloses the touch sensitive processing method as claimed in claim 1, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 4, Jang et al. discloses the touch sensitive processing method as claimed in claim 1, further comprises performing other kinds of detections during a turnaround time period adjacent to two of the time slots or two of the time periods when other kinds of detections are performed during these two of the time slots or these two of the time periods. (Par 0216, 0220, 0221) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during a turnaround time period adjacent to two of the time periods (i.e. different touch frames)

As in claim 5, Jang et al. discloses a touch sensitive processing (Abstract and Fig 27) method, comprising: 
transmitting beacon signals via touch electrodes of a touch panel; (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE);
during an indicating time period after the transmitting of the beacon signals, receiving sequentially and respectively existence signals from N styli via the touch electrodes; (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N) 
when the existence signal of an i-th stylus among the N styli is received during the indicating time period, respectively receiving electrical signals of the i-th stylus during an i-th time period after the transmitting of the beacon signals; [(Fig 13-18) disclose receiving electrical signals of i-th stylus (Pan #1) among the N styli during a time period after the transmitting of the beacon signals
and when the existence signal of the i-th stylus is not received during the indicating time period, respectively performing other kinds of detections during the i-th time slot, (Fig 7, 13-23, 27 and Par 0244, 03461-0368) discloses performing other kinds of detections during the i-th time slot of the j-th time period (i.e. detecting other pens during said time period) after performing first detection (see fig 13B),
where 1<= i <=N, N is a positive integer equal to or larger than 2, i is a positive integer. (Fig 7, 13, 18 and Par 0202) discloses plurality of styli (i.e. Pen # 1- Pen #N) that is used on touch panel during given touch time period wherein stylus (i) is equal to 1 and less than total # of styli (N)

As in claim 7, Jang et al. discloses the touch sensitive processing method as claimed in claim 5, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 8, Jang et al. discloses the touch sensitive processing method as claimed in claim 5, further comprises performing other kinds of detections during a turnaround time period adjacent to two of the time periods when other kinds of detections are performed during these two of the time periods. (Par 0216, 0220, 0221) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external 

As in claim 9, Jang et al. discloses a touch sensitive processing apparatus (Fig 1 touch display device), comprising: 
a driving circuit, configured for transmitting beacon signals via touch electrodes of a touch panel; (Fig 3, 5 item 300 and Par 0113) discloses first circuits (ROIC) for supplying a touch driving signal to the touch panel (TSP) and (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE)
a sensing circuit (Fig 3, 5 item 300), configured for receiving electrical signals from a stylus via the touch electrodes; (Fig 3, 5 item 300 and Par 0113) discloses detecting (receiving) a touch sensing signal from the touch panel (TSP) and (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N)
and an embedded processor, coupled to the driving circuit and the sensing circuit, configured for executing instructions stored in non-volatile memory [(Fig 1-3, 16, 20 and Par 0172, 0173, 0227, 0301 & 340) discloses instructions stored in the memory coupled to touch circuit (i.e. touch controller)] and in order to realize following steps:
 transmitting beacon signals via the touch electrodes by the driving circuit; (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE) connected to touch circuit (i.e. driver)
during a first time period after the transmitting of the beacon signals, receiving sequentially and respectively first electrical signals from N styli via the touch electrodes by the sensing circuit; (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) the touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N) via the touch electrodes
when the first electrical signals of an i-th stylus among the N styli is received during the first time period, respectively receiving an j-th electrical signals of the i-th stylus via the touch electrodes during an i-th time slot of an j-th time period after the transmitting of the beacon signals; [(Fig 13-18) disclose receiving first electrical signals of i-th stylus (Pan #1) among the N styli during a time period after the transmitting of the beacon signals 
and when the first electrical signals of the i-th stylus among the N styli is received during the first time period, respectively performing other kinds of detections during the i-th time slot of the j-th time period, (Fig 7, 13-23, 27 and Par 0244, 03461-0368) discloses electrical signals of the i-th stylus (i.e. Pen # 1) among the N styli (i.e. pen #1- Pen # N) is received during the (first) time period and respectively performing other kinds of detections during the i-th time slot of the j-th time period (i.e. detecting other pens during said time period, 
where 1<= i <= N, 2 <=j <=M, N and M are positive integers equal to or larger than 2, i and j are positive integers. (Fig 7, 13, 18 and Par 0202) discloses plurality of styli (i.e. Pen # 1- Pen #N) that is used on touch panel during given touch time period wherein stylus (i) is equal to 1 and less than total # of styli (N)

As in claim 10, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 9, wherein time lengths of the receiving of the first electrical signals through the M-th electrical signals are the same. (Fig 7, 8) discloses time lengths of the receiving electrical signals (i.e. touch signal) are the same.

As in claim 11, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 9, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 12, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 9, wherein the embedded processor is further configured for performing other kinds of detections during a turnaround time period adjacent to two of the time slots or two of the time periods when other kinds of detections are performed during these two of the time slots or these two of the time periods. (Par 0216, 0220, 0221) 

As in claim 13, Jang et al. discloses a touch sensitive processing apparatus (Fig 1 touch display device), comprising: 
a driving circuit, configured for transmitting beacon signals via touch electrodes of a touch panel; (Fig 3, 5 item 300 and Par 0113) discloses first circuits (ROIC) for supplying a touch driving signal to the touch panel (TSP) and (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE)
a sensing circuit, configured for receiving electrical signals from a stylus via the touch electrodes; (Fig 3, 5 item 300 and Par 0113) discloses detecting (receiving) a touch sensing signal from the touch panel (TSP) and (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N)
and an embedded processor, coupled to the driving circuit and the sensing circuit, configured for executing instructions stored in non-volatile memory [(Fig 1-3, 16, 20 and Par 0172, 0173, 0227, 0301 & 340) discloses instructions stored in the memory coupled to touch circuit (i.e. touch controller)]  in order to realize following steps:
 transmitting beacon signals via the touch electrodes by the driving circuit; (Fig 8-13, 22, 23 and Par 0218, 0429) discloses the touch circuit 300 transmit uplink signal such as a beacon signal via touch electrodes (TE) connected to touch circuit (i.e. driver)
during an indicating time period after the transmitting of the beacon signals, receiving sequentially and respectively existence signals from N styli via the touch electrodes by the sensing circuit; (Fig 8, 10, 13, 22, 23 & 27 item S2720  and Par 0225, 0429) discloses after the transmitting of the beacon signals (i.e. uplink signal) the touch panel receives electrical signals (i.e. downlink signals (DLS #1 to DLS #N)) from N styli (Pen # N) via the touch electrodes
when the existence signal of an i-th stylus among the N styli is received during the indicating time period, respectively receiving electrical signals of the i-th stylus during an i-th time period after the transmitting of the beacon signals; [(Fig 13-18) disclose receiving first electrical signals of i-th stylus (Pan #1) among the N styli during a time period after the transmitting of the beacon signals 
and when the existence signal of the i-th stylus is not received during the indicating time period, respectively performing other kinds of detections during the i-th time slot, (Fig 7, 13-23, 27 and Par 0244, 03461-0368) discloses performing other kinds of detections during the i-th time slot of the j-th time period (i.e. detecting other pens during said time period) after performing first detection (see fig 13B),
where 1<= i <=N, N is a positive integer equal to or larger than 2, i is a positive integer. (Fig 7, 13, 18 and Par 0202) discloses plurality of styli (i.e. Pen # 1- Pen 

As in claim 15, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 13, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 16, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 13, wherein the embedded processor is further configured for performing other kinds of detections during a turnaround time period adjacent to two of the time periods when other kinds of detections are performed during these two of the time periods. (Par 0216, 0220, 0221) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during a turnaround time period adjacent to two of the time periods (i.e. different touch frames)

As in claim 17, Jang et al. discloses a touch sensitive system, comprising: the touch sensitive processing apparatus and the touch panel recited in claim 9. (Fig 1, 13, 16, 18 and 27)

As in claim 18, Jang et al. discloses the touch sensitive system as claimed in claim 17, further comprises at least one stylus among the N styli. (Fig 11, 13, 18 and Par 0197-0199) discloses stylus among the N styli.

As in claim 19, Jang et al. discloses the touch sensitive system as claimed in claim 17, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 20, Jang et al. discloses the touch sensitive system as claimed in claim 17, wherein the embedded processor is further configured for performing other kinds of detections during a turnaround time period adjacent to two of the time slots or two of the time periods when other kinds of detections are performed during these two of the time slots or two of the time periods. (Par 0216, 0220, 0221) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during a turnaround time period adjacent to two of the time periods (i.e. different touch frames)

As in claim 21, Jang et al. discloses a touch sensitive system, comprising: the touch sensitive processing apparatus and the touch panel (Fig 1 touch display device) recited in claim 13. (Fig 1, 13, 16, 18 and 27)

As in claim 22, Jang et al. discloses the touch sensitive system as claimed in claim 21, further comprises at least one stylus among the N styli. (Fig 11, 13, 18 and Par 0197-0199) discloses stylus among the N styli.

As in claim 23, Jang et al. discloses the touch sensitive system as claimed in claim 21, wherein the other kinds of detections comprises one or any combination of following: detecting external conductive object; detecting whether conductive liquid cover large area of the touch panel; detecting environmental interference; and power-saving sleep. (Par 0216, 0220) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during one or coexist within one touch frame.

As in claim 24, Jang et al. discloses the touch sensitive system as claimed in claim 21, wherein the embedded processor is further configured for performing other kinds of detections during a turnaround time period adjacent to two of the time periods when other kinds of detections are performed during these two of the time periods. (Par 0216, 0220, 0221) discloses multi-pen sensing operation wherein other kinds of detections comprises detecting external conductive object (i.e. 2nd pen) during a turnaround time period adjacent to two of the time periods (i.e. different touch frames)
Claim Rejections - 35 USC § 103

7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.     Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (PG Pub NO 2019/0102021).

As in claim 6, Jang et al. discloses the touch sensitive processing method as claimed in claim 5, wherein time length of the receiving of existence signals is shorter than time length of the receiving of electrical signals.
(Fig 8 and Par 0159) discloses time length of the receiving of existence signals (i.e. pen sensing) and receiving of electrical signals (i.e. pen position sensing period, pen information sensing period in which the touch circuit 300 senses various pieces of 

As in claim 14, Jang et al. discloses the touch sensitive processing apparatus as claimed in claim 13, wherein time length of the receiving of existence signals is shorter than time length of the receiving of electrical signals. (Fig 8 and Par 0159) discloses time length of the receiving of existence signals (i.e. pen sensing) and receiving of electrical signals (i.e. pen position sensing period, pen information sensing period in which the touch circuit 300 senses various pieces of additional information (also referred to as data) of the pen) having same time period (i.e. time length). But fails to disclose time length of the receiving of existence signals is shorter than time length of the receiving of electrical signals. However it would have been obvious design choice and well known to an ordinary skill person in the art at the time of the filing to have/set the time length of the receiving of electrical signals be longer than time length of the receiving of existence signals in order to accommodate larger/more data while receiving various pieces of additional information (data) of the pen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                               02/10/2022